Citation Nr: 0823013	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  08-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for  residuals of a 
shell fragment wound to the right buttock, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case has been advanced on the docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The shell fragment wound to the veteran's right buttock is 
currently is manifested by pain, mild to moderate functional 
impairment, an entrance wound scar, the presence of a 
metallic fragment in the right hip area, and involvement of 
the gluteus maximus.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
more, for the service-connected residuals of a shell fragment 
wound to the right buttock have been met.   38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 
4.56, 4.73 including Diagnostic Code 5317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2006 in 
which the RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  This 
letter also notified the veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claim, pursuant to the Court's 
holding in Dingess, supra.

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letter discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic code under which his 
disability was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letter did not provide the specific 
diagnostic code applicable to his disability, the record 
reflects that the veteran was advised of the relevant rating 
criteria in a Statement of the Case (SOC) dated in December 
2007.  As will be discussed below, the Board has found that 
the veteran's disability is more accurately evaluated under 
Diagnostic Code (DC) 5317, rather than DC 5318.  While the 
SOC does not specifically list DC 5317, the Board notes that 
the rating criteria to be applied under either DC 5317 or 
5318 are actually set forth in detail under the provisions of 
38 C.F.R. § 4.56, and these provisions were included in the 
SOC.  The only differences in these diagnostic codes is the 
numerical disability ratings to be assigned based on the 
degree of severity, and the particular muscle groups to which 
they apply.  As the veteran received the underlying rating 
criteria applicable to both codes, and because the notice 
letter provided to the veteran over the course of the appeal 
otherwise met the requirements of VCAA, the Board finds that 
the veteran was essentially provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claim.  
The record also reflects that the veteran has otherwise had a 
meaningful opportunity to participate in the development of 
his claim.  Therefore, the Board concludes that the veteran 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sanders, supra..

Although the veteran's claim was not readjudicated following 
the issuance of the applicable diagnostic criteria in the 
December 2007, the record reflects that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his increased rating claim.  In his December 
2007 Appeal, the veteran discussed the discomfort and 
functional limitations that are residual to the shell 
fragment wound in his right buttock.  The Board believes that 
these statements reflect an understanding of the relevant 
diagnostic codes and thus finds that any VCAA notice errors 
did not affect the essential fairness of the adjudication and 
that any procedural defect caused by the timing of the notice 
was cured.  See Sanders, supra; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained an August 2006 VA muscle 
examination report.  Furthermore, in August 2006, the veteran 
submitted a signed statement indicating that he had no 
further evidence to submit in connection with his claim.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claim 
and by providing a VA examination in August 2006.  38 
U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The veteran is currently service-connected for the residuals 
of a shell fragment wound to the right buttock.  Evaluation 
of residuals of shell fragment wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2007).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2007).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups.  See 38 C.F.R. § 4.47 (2007).  



Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56, which provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

See 38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 
3, 1997).

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

While service-connected disabilities and ratings in effect 
for 20 years or more are protected, the selection of 
diagnostic codes or applicable rating criteria are not 
protected and may be appropriately revised if the action does 
not result in the reduction of compensation payments.  See 38 
C.F.R. §§ 3.951, 3.957 (2006); See Butts, 5 Vet. App. 532; 
VAOPGCPREC 71-91 (Nov. 7, 1991)

The veteran's service connection residuals of a shell 
fragment wound of the right buttock, Muscle Group XVIII, have 
been evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5318, pursuant to 
which the severity of injuries to Muscle Group XVIII is 
evaluated.  DC 5318 states that Muscle Group XVIII includes 
those muscles responsible for outward rotation of the thigh 
and stabilization of the hip joint.  Muscles listed as part 
of this group include the pelvic girdle group 3, including 
the pyriformis, gemellus (superior or inferior), obturator 
(external or internal), and quadratus femoris.    

Under this Diagnostic Code, a 20 percent rating is warranted 
if impairment of this muscle group is moderately severe.  If 
it is severe, a 30 percent rating is warranted.  38 C.F.R. § 
4.73, DC 5318.

The veteran is now seeking an increased evaluation for his 
service-connected residuals of the shell fragment wound of 
the right buttock.  He essentially contends that the pain and 
other symptoms experienced in his right buttock are more 
severe than is contemplated by the 10 percent rating 
currently assigned.

The record reflects that the 10 percent disability rating 
currently assigned for the veteran's residuals of a shell 
fragment wound to the right buttock is for moderate 
impairment of Muscle Group XVIII.

However, having reviewed the complete record, the Board finds 
that the manifestations of the service-connected residuals 
more closely approximate the criteria for a moderate 
disability in Muscle Group XVII.  In reaching this 
conclusion, the Board considered that a VA examination in 
June 1948 identified the in-service injury as having involved 
Muscle Group XVIII.  However, the August 2006 VA examination 
report expressly states that, even though only Muscle Group 
XVIII was mentioned on VA Form 21-2507 that the examiner 
received, "only the gluteus maximus appears to be the single 
muscle involved by its location and the scar location."  The 
report of the August 2006 VA examination is very clear that 
the only muscle involved is the gluteus maximus, whereas the 
earlier VA examination identified the right buttock as the 
place of injury, but did not identify the underlying muscle 
or muscles.  

Regulations specifically provide that Muscle Group XVII 
includes those muscles responsible for extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, and tension of the fascia lata and iliotibial 
(Maissiat's) band.  It acts with Muscle Group XIV in postural 
support of the body in steadying the pelvis upon the head of 
the femur and the condyles of the femur on the tibia.  The 
muscles listed as part of this group include the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  38 
C.F.R. § 4.73, DC 5317.

Under this code, a zero percent rating is assigned for slight 
impairment of Muscle Group XVII.  A 20 percent rating is 
warranted if impairment of this muscle group is moderate.  A 
40 percent rating is warranted for moderately severe 
disability.  If it is severe, a 50 percent rating is 
assigned.  38 C.F.R. § 4.73, DC 5317.

In the case at hand, the Board finds that the veteran's right 
buttock disability is more appropriately rated under DC 5317.  
Although the report of the June 1948 VA examination clearly 
provided a rationale basis for the RO to conclude that the 
disability at issue involved Muscle Group XVIII, the Board 
places more probative weight on the more detailed report of 
the August 2006 VA examination, which identified not only the 
muscle group and area of the body involved, but also 
identified the underlying muscle.  That examiner also found 
that muscle strength was normal for all right hip 
musculature, including Muscle Group XVIII, and the examiner 
explicitly clarified that the gluteus maximus was the only 
muscle involved.

Under DC 5317, a moderate disability to Muscle Group XVII 
warrants a 20 percent disability rating.  Therefore, as the 
evidence shows that his disability is moderate in severity, 
but no more, the Board concludes that an increased rating of 
20 percent is warranted.

In this regard, the Board notes that the veteran's service 
medical records reflect he was treated for a shell fragment 
wound of the right buttock.  The wound was healed, and the 
veteran was found fit to return to duty.  According to an 
August 2006 VA examination report, the veteran reported that 
his injury occurred when a mortar shell from the Japanese 
fell in his area and shrapnel struck the dirt.  Metal and 
volcanic dirt entered the right gluteal area.  A June 1948 VA 
examination report indicates that the veteran was 
hospitalized six to eight weeks and then returned to full 
duty.  

According to the August 2006 VA examination report, the 
veteran reported experiencing a baseline of deep pressure-
like discomfort that is mostly present when he first stands 
up after sitting.  He stated that this pain generally ranges 
in the 5-6/10 pain scale.  He also stated that he gets 
discomfort when he stands up in the evening, but once he 
moves around for five to ten minutes he is able to go back to 
bed.  The veteran reported mild functional impairment with 
sports, recreation, exercise, and chores, and moderate 
impairment with shopping due to his right buttock disability.  

Concerning objective findings, the August 2006 VA examination 
report notes a single entrance wound scar that is less than 
1.0 by 0.5 cm in the right buttock area.  It was flat and 
mobile, not affixed to any structures underneath, and there 
was no atrophy beneath the scar.  There was no tissue loss.  
A radiology report notes the presence of a metallic fragment 
overlying the right hip area.  In terms of muscle group 
penetration, the examination report reflects that only the 
gluteus maximus appeared to be involved.
 
These findings most closely reflect a moderate degree of 
disability.  While the Board has considered whether a higher 
rating should be assigned, it notes no debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  While there was interference with employment, 
there is no indication that the veteran was unable to keep up 
with work requirements.  There was no indication on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance when compared with the sound side.  Muscle 
strength was assessed as being normal for all of the right 
hip musculature, and muscle function was completely normal in 
appearance, function, and strength.  Therefore, the Board 
does not believe that a 40 percent rating is warranted.

The Board has also considered whether a separate disability 
rating may be warranted based on neurological deficit.  
However, the August 2006 examination report expressly states 
that the sciatic nerves and the nerves of the right lower 
extremity are completely intact, and that no other muscle is 
involved. 
 
The Board has also considered whether to assign a separate 
disability rating for the veteran's scar.  However, the VA 
examination did not reveal any impairment resulting from the 
residual scar on the right buttock due to the in-service 
shrapnel injury.

There is no indication that the scar on the right buttock has 
ever been found to be deep, unstable, or tender, or that this 
scar was ever found to result in limitation of motion or to 
otherwise cause any limitation of function in the right 
buttock.  The Board further notes that the VA examination 
report expressly notes that there is no hip joint involvement 
in the veteran's right buttock disability.  

In short, any residual scarring present from the shrapnel 
injury of the right buttock has been shown to be essentially 
asymptomatic.  Therefore, the Board finds that the criteria 
for separate compensable rating based on scarring have not 
been met.

In summary, the Board finds that the manifestations of the 
service-connected residuals more closely approximate the 
criteria for a moderate disability in Muscle Group XVII.  
Thus, an increased disability rating of 20 percent is 
granted.

The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2007).  
'The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.'  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected 
residuals of a shell fragment wound to the right buttock, and 
there is no evidence in the claims file that marked 
interference with employment has resulted from the service-
connected disability.  Neither the veteran nor his 
representative have ever set forth allegations that the shell 
fragment wound in the veteran's right buttock interferes with 
employment, and there is nothing in the medical evidence of 
record to suggest that such interference exists.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

An increased rating of 20 percent for the service-connected 
residuals of the shell fragment wound of the right buttock is 
granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


